Citation Nr: 1546690	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hand tremors and eye twitching.

2.  Entitlement to service connection for a nerve disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to a higher initial rating for bilateral pes planus, currently rated as 10 percent disabling.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for diabetes mellitus type II.

7.  Entitlement to an increased rating for lower back strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1989 to December 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) denying service connection for diabetes, left knee condition, sleep apnea, and hand tremors; and a March 2013 rating decision denying a rating in excess of 20 percent lower back strain.  In a July 2012 rating decision, the Veteran was granted service connection for bilateral pes planus, and assigned a noncompensable disability rating.  The Veteran subsequently filed a notice of disagreement, and in an October 2013 rating decision, he was granted an increase to a 10 percent rating, effective the date of his claim.  Since that increase did not constitute a full grant of the benefit sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2014.  However, in October 2014, he cancelled his Travel Board hearing and requested that his appeal move forward without a hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2015).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record

The issues of entitlement to service connection for a nerve disorder, sleep apnea, and diabetes, and entitlement to an increased rating for lower back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1997, the RO denied a claim for entitlement to service connection for hand tremors and eye twitching, on the basis that the Veteran did not have hand tremors manifested to a compensable degree.

2.  The evidence received since the RO's August 1997 decision indicates that the Veteran has daily hand tremors and raises a reasonable possibility of establishing his claim of entitlement to service connection for a nerve condition.

3.  The Veteran's left knee degenerative joint disease is related to service.

4.  The Veteran's bilateral pes planus is manifested by plantar fasciitis, and pain when walking or standing for long periods of time.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that determined that the Veteran did not have hand tremors manifested to a compensable degree, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for hand tremors and eye twitching have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(A) (2015).

3.  The criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening the Claim for Service Connection for Hand Tremors and Eye Twitching

In an August 1997 rating decision, service connection for hand tremors and eye twitching was denied.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The Veteran's application to reopen his claim for hand tremors was received in August 2011.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The August 1997 rating decision denied service connection for hand tremors and eye twitching on the basis that the Veteran's chronic hand tremors were not shown to be manifest to a compensable degree.  Accordingly, new and material evidence would consist of evidence that the Veteran has manifested a hand tremor to a compensable degree during the appeal period.

Since the August 1997 rating decision, evidence received by VA includes statements by the Veteran that his hand shakes so badly that he cannot write, and it causes him embarrassment at work.  The Board finds that this evidence is new and material, and serves to reopen the claim.

II. Service Connection for Left Knee

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Board does not dispute that the Veteran has a current diagnosis of left knee degenerative joint disease.  Therefore, the remaining question is whether his current left knee condition is related to an injury or event in service.

The claims file contains an opinion from the Veteran's treating VA physician, stating that more likely than not, the left knee condition is a result of the Veteran's military duties of conducting multiple jumps as a paratrooper, combined with his being hit by a Humvee during service.  The opinion was provided by someone competent to provide it.  There is no competent opinion stating otherwise.  

Accordingly, the only probative evidence of record weighs in favor of the Veteran's claim for service connection for left knee condition, and the claim must therefore be granted.

III. Increased Rating for Bilateral Pes Planus

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran currently receives a 10 percent rating under Diagnostic Code 5276 for his moderate symptoms of his bilateral pes planus.  In order to warrant an increased rating, the evidence must show "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  While this diagnostic code does not define nonspecific words such as "moderate" or "severe," the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6.

The majority of the evidence concerning the Veteran's bilateral pes planus comes from VA examinations provided in June 2012 and March 2013.  The Veteran's medical records are absent for any treatment for his pes planus, and therefore provide no evidence regarding the severity of his condition.  At each VA examination, the Veteran reported bilateral foot pain, which made it difficult to stand for prolonged periods of time and walk long distances.  Both examinations revealed bilateral pain accentuated on use.  At the June 2012 examination, the Veteran had characteristic callosities.  At the March 2013 examination, he was noted to have pain on manipulation of his feet.  Neither examination showed evidence of swelling, tenderness of the plantar surface, pronation or other deformity, or impairment with the Achilles tendon.

Based on the above, a rating in excess of 10 percent is not warranted for the Veteran's bilateral pes planus at any time during the period on appeal.  Although the Veteran complains of severe pain and functional limitation resulting from his pes planus, his complaints are simply not consistent with what was observed at the June 2012 and March 2013 VA examinations.  As discussed above, there was no tenderness to palpation, swelling, pronation or other evidence of severe pes planus symptomatology.  While not all of the criteria must be present to warrant a 30 percent rating, the symptomatology must rise to a level consistent with "severe" pes planus.  In this case, the Veteran's subjective complaints of pain and numbness are insufficient to warrant a rating in excess of 10 percent.

The Board has considered other possible diagnostic codes for evaluating the Veteran's pes planus.  However, VA examination reports from the period on appeal show that the Veteran's feet are absent for foot conditions contemplated by Diagnostic Codes 5277-5283, namely pes cavus, hallux valgus, hallux rigidus, hammer toe, and malunion/nonunion of the tarsal or metatarsal bones.  As to Diagnostic Code 5284, that code also does not apply.  Pes planus is specifically rated under Diagnostic Code 5276.  When a diagnostic condition is listed in the VA's schedule for rating disabilities, it should be rated under the diagnostic code that specifically pertains to it.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015); 38 C.F.R. 4.27.  Accordingly, the only diagnostic code that applies in this case is Diagnostic Code 5276. 

In summary, the Veteran's bilateral pes planus does not warrant a rating in excess of 10 percent at any time during the appeal, and his claim must be denied.

IV. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  The Veteran's pes planus is manifested by pain, which is a symptom expressly contemplated by the rating criteria for that disorder.  The Veteran has not been shown to have any symptomatology due to his pes planus that is inadequately recognized by the ratings in effect for that condition.  

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson, 762 F.3d at 1365-1366.


V. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in September 2011 and May 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with VA examinations in June 2012 and March 2013 for his pes planus condition.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

New and material evidence having been received, the claim of service connection for hand tremors is reopened, and to that extent only is the appeal granted.

Entitlement to service connection for left knee degenerative joint disease is granted, subject to the laws governing payment of monetary benefits.

A rating in excess of 10 percent for bilateral pes planus is denied.





REMAND

Remand is necessary to provide a VA medical examination to address the Veteran's claims for service connection for a nerve disorder, sleep apnea, and diabetes.  As to the Veteran's claim for service connection for a nerve disorder, the Veteran contends that he has hand tremors that were caused by nerve gas pills taken while he served in the Persian Gulf.  As to his sleep apnea, he has submitted statements indicating that obstructive sleep apnea can be aggravated by PTSD.  With regard to diabetes, the Veteran contends that his diabetes is aggravated by his service-connected back and knee disability, in that he is unable to exercise and control his diabetes due to those conditions.  The medical evidence of record is currently insufficient to adjudicate these claims.  Accordingly, the Veteran must be afforded a VA examination to address the nature and etiology of his nerve condition, sleep apnea, and diabetes.

Additionally, the Board notes that the RO issued a rating decision in March 2013 assigning an increased rating of 20 percent for lower back strain.  In June 2013, the Veteran submitted a VA Form 9 in which he requested reconsideration of the assigned rating for his back disability.  Construed liberally, the Board finds that this constitutes a timely notice of disagreement with the March 2013 rating decision, and thus confers Board jurisdiction over the increased rating claim.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion to address the etiology of the Veteran's nerve disorder, sleep apnea, and diabetes.  Following review of all pertinent records associated with the claims file, the examiner must address the following questions: 

(a) Following a diagnosis of any and all nerve disorders, is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the nerve disorder was caused by service, to include as a result of taking nerve gas pills?

(b) Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's sleep apnea was directly caused by service?

(c)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea was aggravated beyond the natural progression of the disease as a result of service-connected PTSD.

d)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diabetes was aggravated beyond the natural progression of the disease as a result of service-connected knee and back disabilities.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.
 
A complete rationale for all opinion and conclusions reached should be provided.
 
2. Then, readjudicate the issues of service connection for a nerve disorder, sleep apnea, and diabetes.

3.  Issue a statement of the case pertaining to the issue of increased rating for lumbar strain.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


